Morton, C. J.
At the calling of the docket at the beginning of the December term, 1882, in the Superior Court, this action was dismissed under the fifty-fourth rule of that court. On the last day of said term the usual general order was passed, “ that judgment be entered in all cases ripe for judgment, and that all matters pending and not passed upon be continued to the next term of this court.”
Under this order, it was the duty of the clerk to enter judgment in this case according to the order of the court made at the calling of the docket. Such judgment is deemed in law to *23have been entered on the last day of the term, and was a final disposition of the case. During the term the court might have vacated the order dismissing the action; but, after the entry of judgment at the end of the term, the plaintiffs remedy, if any, was by a writ of review, or by a petition to vacate the judgment, which must be filed within a year after the judgment. Pub. Sts. e. 187, §§ 16-25.
The Superior Court had no power in this case, upon a petition filed more than a year after the judgment, to vacate the judgment and bring the case forward upon the docket. Mason v. Pearson, 118 Mass. 61. Blanchard v. Ferdinand, 132 Mass. 389. It follows that the Superior Court has now no jurisdiction of the action, and that it should be dismissed.

Exceptions sustained.